            Case 2:19-cv-01077-JR       Document 51       Filed 07/16/20      Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON




 DEBRA POWELL, an individual,

                                                                         Case No. 2:19-cv-1077-JR

                Plaintiff,                                                                  ORDER

       v.

 JOHN DENNIS RASMUSSEN, an
 individual, COLTON RASMUSSEN,
 an individual, IAN RASMUSSEN, an
 individual, and HEIDI
 RASMUSSEN, an individual,

            Defendants.
_________________________

Russo, Magistrate Judge:

       Plaintiff brings this action alleging claims for conversion, replevin, breach of fiduciary duty

and shareholder oppression related to a farm in eastern Oregon she co-owns with her brother

Defendant Dennis Rasmussen.

       On July 13, 2020, plaintiff submitted an email request to compel production of documents

from defendant Colton Rasmussen and depositions of defendants Colton and Heidi Rasmussen.

1 - ORDER
           Case 2:19-cv-01077-JR       Document 51       Filed 07/16/20       Page 2 of 3




       Plaintiff’s counsel indicates currently pro se defendants Colton and Heidi Rasmussen have

stopped meaningfully participating in this case and have failed to comply with their discovery

obligations despite their previous counsel’s agreement to produce the requested documents. To

date, defendants Colton and Heidi Rasmussen have failed to respond to the Court’s inquiry

regarding whether they intend to respond to the request. Accordingly, plaintiff’s request to compel

is granted as follows:



1.     Defendant Colton Rasmussen shall produce, no later than July 27, 2020, the following

categories of documents listed in Plaintiff’s First Request for Production:

       •       Documents responsive to Request No. 1;

       •       Documents responsive to Request No. 2;

       •       Documents responsive to Request No. 3, including the "email

       communications with plaintiff about the use such equipment" Colton Rasmussen

       referenced in response to Interrogatory No. 3;

       •       Documents responsive to Request No. 5;

       •       Documents responsive to Request No. 6;

       •       Documents responsive to Request No. 9;

       •       Documents responsive to Request No. 10; and

       •       Documents responsive to Request No. 11.



2.     Compelling defendant Colton Rasmussen to sit for a deposition (by video or in-person) on

August 5, 2020 at 9:00 am at Anderson Law Office, 1206 Penn Avenue, La Grande, OR 97850 or

another date as agreed upon by all parties.


2 - ORDER
         Case 2:19-cv-01077-JR         Document 51      Filed 07/16/20     Page 3 of 3




3.     Compelling defendant Heidi Rasmussen to sit for a deposition (by video or in-person) on

August 6, 2020 at 9:00 am at Anderson Law Office, 1206 Penn Avenue, La Grande, OR 97850 or

another date as agreed upon by all parties.

                                         CONCLUSION

       Plaintiff’s email request to compel, dated July 13, 2020, is granted as noted above.

       DATED this 16th day of July, 2020.


                                      /s/ Jolie A. Russo
                                 _________________________
                                     JOLIE A. RUSSO
                                  United States Magistrate Judge




3 - ORDER
